Citation Nr: 1426959	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-44 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for adjustment disorder with mixed disturbance of emotion and conduct associated with residuals of carcinoma of the larynx ("adjustment disorder") which is currently noncompensable from April 2, 2008 to August 3, 2009 and 30 percent disabling as of August 4, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted service connection for adjustment disorder and assigned a noncompensable evaluation as of April 2, 2008.  In July 2012, the RO granted an increased evaluation to 30 percent as of August 4, 2009.  The Veteran continues to appeal for higher ratings.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a May 2011 Travel Board hearing, and a transcript of this hearing is of record.

In November 2011, the Board remanded the issue on appeal for additional development.  As the actions specified in the November 2011 remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In October 2012, the Veteran submitted additional argument in support of his appeal.  In September 2012, the Veteran submitted a signed waiver of RO consideration of any new evidence submitted.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through July 2012, which have been considered by the RO in the September 2012 supplemental statement of the case.


FINDINGS OF FACT

1.  Between April 2, 2008 and August 3, 2009, the Veteran's adjustment disorder is most appropriately characterized as a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

2.  As of August 9, 2009, the Veteran's adjustment disorder is most appropriately characterized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  Between April 2, 2008 and August 3, 2009, the criteria for a compensable evaluation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9440 (2013).

2.  As of August 4, 2009, the criteria for an evaluation in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9440 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.  

As noted above, the Veteran testified at a Board hearing in May 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient VCAA notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in July 2008 and January 2012 for adjustment disorder.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his adjustment disorder has worsened since the January 2012 examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.  

II. Higher Evaluation Claim

	Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

As previously stated above, service connection for adjustment disorder was established in an August 2008 rating decision, at which time the RO assigned an initial noncompensable evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440, effective April 2, 2008.  In July 2012, the RO granted an increased evaluation of 30 percent for the Veteran's adjustment disorder, effective August 4, 2009.  

Under Diagnostic Code 9440, which is governed by a General Rating Formula for Mental Disorders, a noncompensable rating is warranted for a mental condition that has been formerly diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2013).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

	Noncompensable Evaluation Prior to August 4, 2009

Based on a careful review of the record, the Board finds that during the period from April 2, 2008 to August 3, 2009, a compensable evaluation for the Veteran's adjustment disorder is not warranted.

In July 2008, the Veteran was afforded a VA examination to assess his psychiatric symptoms.  During his VA examination, the Veteran reported chronic frustration and inadequacy due to his service-connected larynx carcinoma and the resulting speech problems.  He was not currently receiving any mental health treatment.  The Veteran reported having a positive relationship with his current wife of 23 years and his three adult children from a previous marriage.  Both prior to and since his military service, he has had no friends.  His hobbies were fishing and watching television.  He has been employed full-time with the mining industry for the last five to ten years and lost no time from work in the last 12-month period.  Upon objective evaluation, the VA examiner found that the Veteran's general appearance was clean and appropriate, affect was normal, speech was clear and coherent, attention was intact, memory was normal, oriented to person, time, place, and had unremarkable thought process and content.  His attitude was attentive, but irritable toward the examiner.  His mood was affected by his anticipation over the examination.  He did not endorse any suicidal or homicidal thoughts, expressed no problems sleeping, and denied having any panic attacks.  The VA examiner diagnosed the Veteran with adjustment disorder with mixed disturbance of emotions and conduct and assigned a GAF score of 70.  Based on the examination results, the VA examiner found that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  

Having carefully considered the evidence, the Board finds that from April 2, 2008 to August 3, 2009, the Veteran's adjustment disorder is most appropriately characterized as noncompensable.  The only evidence of record establishing the severity of the Veteran's psychiatric symptoms during this period is the July 2008 VA examination, which found that his symptoms did not impair his occupational and social functioning.  The Veteran's familial relationships were long-standing and positive.  Although the Veteran did not socialize with friends, his lack of social interaction was the same as it was before he entered his military service.  His current employment was long-term with no reported impact from his psychiatric symptoms.  While the Veteran reported feelings of frustration and inadequacy from speech problems as a result of his larynx carcinoma, the VA examiner made no findings to support a compensable rating.  As the evidence during this period reflects no interference with his occupational and social functioning, only a noncompensable evaluation from April 2, 2008 to August 3, 2009 is warranted.  

	Evaluation Higher than 30 Percent as of August 4, 2009

Based on a careful review of the evidence, the Board finds that since August 4, 2009, a 30 percent evaluation, but no higher, for the Veteran's adjustment disorder is warranted.  

The Veteran contends that due to his service-connected larynx carcinoma, his left vocal cord was removed and caused him to have "a raspy, breathy, deep and low volume sound for a voice."  He said his voice problems have impacted his ability to communicate effectively on a daily basis at home and at work, especially in noisy environments or when there are multiple people in a conversation.  Because of his low voice volume, he has felt discouraged and depressed.  His communication problems have caused him to suppress his own thoughts and to remain isolated so he did not have to communicate.  He said he had anxiety attacks about speaking in groups.  He said that he worked as a manager in a noisy mine environment.  He asserts that his ability to advance at work had been impacted by his communication problems.  See March 2010 and July 2010 statements in support of claim and May 2011 hearing transcript.  

The record reflects that the Veteran had been receiving regular mental health treatment and prescribed medication for his adjustment disorder since August 2009.  During his initial mental health assessment, the August 2009 VA treatment record shows that the Veteran described his voice as very hoarse and soft; he could not raise his voice, yell or scream; he could not compete in conversations or in noisy environments, such as restaurants and sporting events; and he could not talk too long, because he would get lightheaded.  He said he was from a musical family and sung tenor, but he was now unable to sing.  The Veteran reported having problems with his concentration, problems with interests outside of work, and feelings of impatience.  He had been married three times and had three children with his second wife, who he had divorced while in service.  He was living with his current wife of 24 years.  He has been employed since service working at a cement mill for 10 years and then 32 years in the mining industry.  His mental status examination revealed a cooperative attitude, coherent, but hoarse speech, full affect, depressed mood, no memory problems, and intermittent suicidal ideation, described as fleeting with no reported plans or attempts.  He had fair judgment and insight and no impulse control problems.  The VA treating psychiatrist continued the Veteran's adjustment disorder diagnosis, assigned a GAF score of 58 and started him on antidepressant medication.  

VA treatment records reflect that the Veteran reported feelings of frustration communicating with people and responding to the constant questions about his voice.  He reported problems sleeping through the night, but still described his sleep as "pretty good," getting an average of six hours of sleep.  He had daily periods of sadness.  He expressed a diminished interest in activities other than fishing and grocery shopping.  He also joined a leadership organization.  He still reported periodic thoughts of suicide, but no active thoughts or plan.  He said that his performance evaluations at work were good.  He continued to take his prescribed medication.  See December 2009, January 2010, and March 2010 VA treatment records.

In a July 2010 VA treatment record, the Veteran reported his surprise after viewing a videotape showing the extent of the damage to his larynx.  A personal voice amplifier, he had been issued since May 2010, had been helping at work.  He admitted to less frequent and less intense feelings of sadness and refocusing his attention from the images his larynx, and instead to his recommended larynx injection treatment.  He still endorsed concentration problems, but no more suicidal thoughts.  He also described having problems with sleep disturbances preventing him from sleeping through the night.  See May 2010, August 2010 and November 2010 VA treatment records.  

VA treatment records from January 2011 to May 2011 reflect that the Veteran had increased anxiety, irritability, and anger following his larynx injections, which only temporarily improved his voice.  He described his interactions with people as being limited, because his ability to communicate was interrupted each time he stopped to catch his breath.  He felt anxious speaking in public and to strangers who were unaware of his voice condition.  He also added that he was feeling "jumpy" and experiencing difficulty falling asleep.  No side effects from medication were noted.  

An August 2011 VA treatment record shows that the Veteran's feelings of irritability and frustration had diminished.  His use of his voice amplifier had decreased his anxiousness over public speaking.  He also expressed being less socially withdrawn.  Upon objective evaluation, his attention and concentration were good.  His memory was intact.  His mood was reported as "pretty good."  He had a full affect.  No abnormal findings related to his thought content or form.  He had no suicidal or homicidal ideations.  The VA treating psychologist found that the Veteran's coping strategies consisted of his supportive wife, work, and the Veteran's own strength.  He was assigned a GAF score of 62.  

In January 2012, the Veteran underwent a VA examination to assess the current severity of his adjustment disorder.  The Veteran reported currently being estranged from his three children, but no reported problems with his wife of 27 years.  He had work friends, but denied engaging in any activities outside of work.  He continued to take his prescribed antidepressant medication.  The VA examiner found that he had symptoms of depressed mood and disturbances of motivation and mood, but that they were not severe enough to interfere with his occupational and social functioning.  His GAF score was 68.  

Having carefully reviewed the evidence in light of the Veteran's contentions and the applicable laws and regulations, the Board finds that since August 4, 2009, the Veteran's adjustment disorder is no more than 30 percent disabling.  The Veteran had symptoms of sleep problems, depressed mood, suicidal ideation, frustration, anger and irritability.  With treatment, the Veteran's suicidal thoughts subsided.  Although the Veteran said his low voice and inability to communicate for long periods of time prevented him from engaging in social activities and made him experience anxiety attacks about communicating at work, he did admit to having an improved mood and less frustration and anxiety with the use of his voice amplifier.  He had made friends at work and joined a leadership organization.  He had an almost three-decade long marriage.  He also had a long history of sustained employment with no reported occupational complaints related to his mental health symptoms.  

The Board has also considered whether a rating in excess of 30 percent is warranted for the period since August 4, 2009, however, the Board concludes that the evidence of record weighs against a finding that the Veteran's adjustment disorder more closely approximately by a 50 percent rating for this period.  The record does not show that during this period, the Veteran's symptoms of adjustment disorder reflect a level of occupational and social impairment with reduced reliability and productivity.  He had maintained a long history with his current employer, had a positive and supportive relationship with his wife and friends at work.  Although his January 2012 VA examination report noted estrangement with his children, the findings did not reflect any increased occupational or social impairment.  Therefore, the Board finds that since August 4, 2009, an evaluation higher than 30 percent is not warranted.  

The Board finds that the evidence of record does not support the assignment of a further staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's adjustment disorder was more or less severe during the appeal period than is otherwise discussed above. 

	Extraschedular Rating

The Board has considered whether the Veteran's adjustment disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the Board finds that an extraschedular referral is not warranted.  The Veteran's service-connected adjustment disorder is manifested by symptoms of depression, anxiety, sleep impairment, and disturbances of motivation and mood, which are encompassed within the 30 percent rating criteria under DC 9440.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, there are higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

Entitlement to a compensable evaluation for adjustment disorder from April 2, 2008 to August 3, 2009 is denied.

Entitlement to an evaluation in excess of 30 percent for adjustment disorder as of August 4, 2009 is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


